Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 18, 2013.




                                       In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00490-CV



                   IN RE EDWARD R. NEWSOME, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS

                      MEMORANDUM OPINION

      On June 5, 2013, relator Edward R. Newsome filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App.
P. 52. In the petition, relator appears to ask this court to compel “Doctor Uy” and
others to appoint counsel on appeal.
      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code.         Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or
county court judge in the court of appeals’ district, and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. Doctor
Uy is not a party against whom we may issue a writ of mandamus. Nor has relator
demonstrated that the exercise of our writ power is necessary to enforce our
jurisdiction. Thus, we have no jurisdiction to grant relator the relief he apparently
seeks. See Tex. Gov’t Code Ann. § 22.221(b)(1).

      Accordingly, the petition for writ of mandamus is ordered dismissed.



                                             PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.




                                         2